Decree unanimously modified, on the law and on the facts, by reducing the awards made at Special Term for Damage Parcels P-5A, 47 & 48 and 50 to the following amounts: Damage Parcel P-5A — $9,500; Damage Parcels 47 & 48 — $35,000; Damage Parcel 50 — $35,000. As so modified, the decree, insofar as appealed from, is affirmed, with costs to appellants in all cases of modification and costs to respondents where the awards have been affirmed. A.s to the modifications, the record before us does not support allowances in excess of the amounts to which the awards have been reduced. Settle order on notice. Concur — Breitel, J. P., Rabin, Stevens, Eager and Steuer, JJ.